Appeal from an award of death benefits made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law. The deceased employee was killed by falling in an elevator shaft at about five p. m. on December 23, 1938. An employees’ Christmas party had been in progress at which liquor was served. The sole point raised on this appeal is that the death was due solely to the deceased’s intoxication. The State Industrial Board made a finding that the injuries which resulted in deceased’s death were not occasioned solely by his intoxication. The last person who saw deceased alive when he was walking along the hallway approaching the elevator shaft, testified that he walked all right and acted all right. This, together with other evidence in the record, furnishes a sufficient basis for the finding of the State Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.